COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JERRY MORENO,                                   §
                                                                No. 08-12-00078-CV
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                             205th Judicial District Court
 TEXAS DEPARTMENT OF                             §
                                                              of El Paso County, Texas
 TRANSPORTATION,
                                                 §
                                                                   (TC# 2006-4096)
                   Appellee.
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 18TH DAY OF DECEMBER, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.